Exhibit 10.5

EXECUTION VERSION

PLEDGE AND SECURITY AGREEMENT

This PLEDGE AND SECURITY AGREEMENT, dated as of March 30, 2011 (as amended,
restated, extended, supplemented or otherwise modified from time to time, this
“Security Agreement”), is made by AMERIGON INCORPORATED, a Michigan corporation
(the “Company”), AMERIGON EUROPE GMBH, a German limited liability company
(“Amerigon Germany”) and each Guarantor (terms used in the preamble and the
recitals have the definitions set forth in or incorporated by reference in
Article I) from time to time party to this Security Agreement (each
individually, a “Grantor” and collectively, the “Grantors”), in favor of BANK OF
AMERICA, N.A., as the administrative agent (together with its successor(s)
thereto in such capacity, the “Administrative Agent”) for each of the Secured
Parties.

W I T N E S S E T H :

WHEREAS, pursuant to that certain Credit Agreement, dated as of March 30, 2011
(as amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, Amerigon Germany, the various
financial institutions and other Persons from time to time party thereto, as
lenders and the Administrative Agent, the Lenders have extended Commitments to
make Loans to and maintain Loans with the Company and Amerigon Germany; and

WHEREAS, as a condition precedent to making and maintaining the Loans under the
Credit Agreement, each Grantor is required to execute and deliver this Security
Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lenders and the L/C
Issuer to make and maintain the Credit Extensions and to induce the Secured
Parties to enter into Secured Hedge Agreements and Secured Cash Management
Agreements, each Grantor agrees, for the benefit of each Secured Party, as
follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Certain Terms. The following terms (whether or not underscored)
when used in this Security Agreement, including its preamble and recitals, shall
have the following meanings (such definitions to be equally applicable to the
singular and plural forms thereof):

“Administrative Agent” is defined in the preamble.

“Amerigon Germany” is defined in the preamble.

“Collateral” is defined in Section 2.1.

“Collateral Account” is defined in clause (b) of Section 4.3.

“Company” is defined in the preamble.



--------------------------------------------------------------------------------

“Computer Hardware and Software Collateral” means all of the Grantors’ right,
title and interest throughout the world in and to:

(a) all computer and other electronic data processing hardware, integrated
computer systems, central processing units, memory units, display terminals,
printers, features, computer elements, card readers, tape drives, hard and soft
disk drives, cables, electrical supply hardware, generators, power equalizers,
accessories and all peripheral devices and other related computer hardware,
including all operating system software, utilities and application programs in
whatsoever form;

(b) all software programs (including source code, object code and all related
applications and data files), designed for use on the computers and electronic
data processing hardware described in clause (a) above;

(c) all firmware associated therewith;

(d) all documentation (including flow charts, logic diagrams, manuals, guides,
specifications, training materials, charts and pseudo codes) with respect to
such hardware, software and firmware described in the preceding clauses
(a) through (c); and

(e) all rights with respect to all of the foregoing, including copyrights,
licenses, options, warranties, service contracts, program services, test rights,
maintenance rights, support rights, improvement rights, renewal rights and
indemnifications and any substitutions, replacements, improvements, error
corrections, updates, additions or model conversions of any of the foregoing.

“Control Agreement” means an authenticated record in form and substance
reasonably satisfactory to the Administrative Agent, that provides for the
Administrative Agent to have “control” (as defined in the UCC) over certain
Collateral.

“Copyright Collateral” means all of the Grantors’ right, title and interest
throughout the world in and to:

(a) all copyrights, registered or unregistered and whether published or
unpublished, now or hereafter in force including copyrights registered in the
United States Copyright Office and corresponding offices in other countries of
the world, and registrations and recordings thereof and all applications for
registration thereof, whether pending or in preparation and all extensions and
renewals of the foregoing (“Copyrights”), including the Copyrights which are the
subject of a registration or application referred to in Item A of Schedule V;

(b) all express or implied Copyright licenses and other agreements for the grant
by or to such Grantor of any right to use any items of the type referred to in
clause (a) above (each a “Copyright License”), including each Copyright License
referred to in Item B of Schedule V, to the extent permitted by any such
Copyright License;

 

2



--------------------------------------------------------------------------------

(c) the right to sue for past, present and future infringements of any of the
Copyrights owned by such Grantor, and for breach or enforcement of any Copyright
License; and

(d) all proceeds of, and rights associated with, the foregoing (including
Proceeds, licenses, royalties, income, payments, claims, damages and proceeds of
infringement suits).

“Credit Agreement” is defined in the first recital.

“Distributions” means all dividends paid on Equity Interests, liquidating
dividends paid on Equity Interests, shares (or other designations) of Equity
Interests resulting from (or in connection with the exercise of) stock splits,
reclassifications, warrants, options, non-cash dividends, mergers,
consolidations, and all other distributions (whether similar or dissimilar to
the foregoing) on or with respect to any Equity Interests constituting
Collateral.

“Filing Statements” is defined in Section 3.7(b).

“General Intangibles” means all “general intangibles” and all “payment
intangibles”, each as defined in the UCC, and shall include all interest rate or
currency protection or hedging arrangements, all tax refunds, all licenses,
permits, concessions and authorizations and all Intellectual Property Collateral
(in each case, regardless of whether characterized as general intangibles under
the UCC).

“Grantor” and “Grantors” are defined in the preamble.

“Intellectual Property” means Trademarks, Patents, Copyrights, Trade Secrets and
all other similar types of intellectual property under any Law, statutory
provision or common Law doctrine in the United States or anywhere else in the
world.

“Intellectual Property Collateral” means, collectively, the Computer Hardware
and Software Collateral, the Copyright Collateral, the Patent Collateral, the
Trademark Collateral and the Trade Secrets Collateral.

“Owned Intellectual Property Collateral” means all Intellectual Property that is
owned by and used in the business of each Grantor that is (a) not licensed to a
Grantor pursuant to a Trademark License, Patent License or Copyright License set
forth in Schedules III, IV or V; and (b) not in the public domain.

“Patent Collateral” means all of the Grantors’ right, title and interest
throughout the world in and to:

(a) inventions and discoveries, whether patentable or not, all letters patent
and applications for letters patent throughout the world, including all patent
applications in preparation for filing and all reissues, divisionals,
continuations, continuations-in-part, extensions, renewals and reexaminations of
any of the foregoing (“Patents”), including each Patent and Patent application
referred to in Item A of Schedule III;

 

3



--------------------------------------------------------------------------------

(b) all Patent licenses, and other agreements for the grant by or to such
Grantor of any right to use any items of the type referred to in clause
(a) above (each a “Patent License”), including each Patent License referred to
in Item B of Schedule III, to the extent permitted by any such Patent License;

(c) the right to sue third parties for past, present and future infringements of
any Patent or Patent application, and for breach or enforcement of any Patent
License; and

(d) all proceeds of, and rights associated with, the foregoing (including
Proceeds, licenses, royalties, income, payments, claims, damages and proceeds of
infringement suits).

“Permitted Liens” means all Liens permitted by Section 7.01 of the Credit
Agreement.

“Securities Act” is defined in Section 6.2(a).

“Security Agreement” is defined in the preamble.

“Security Agreement Supplement” is defined in Section 7.6.

“Termination Date” means the date on which all Obligations (other than
contingent indemnification obligations) have been indefeasibly paid in full in
cash, all Letters of Credit have been terminated or expired (or Cash
Collateralized), all Secured Hedge Agreements have been terminated or have been
otherwise provided for on terms reasonably satisfactory to the parties thereto,
and all Commitments shall have been terminated.

“Trademark Collateral” means all of the Grantors’ right, title and interest
throughout the world in and to:

(a) (i) all trademarks, trade names, corporate names, company names, business
names, fictitious business names, trade styles, service marks, certification
marks, collective marks, logos and other source or business identifiers, and all
goodwill of the business associated therewith, now existing or hereafter adopted
or acquired, whether currently in use or not, all registrations and recordings
thereof and all applications in connection therewith, whether pending or in
preparation for filing, including registrations, recordings and applications in
the United States Patent and Trademark Office and corresponding offices in other
countries of the world, and all common-Law rights relating to the foregoing, and
(ii) the right to obtain all reissues, extensions or renewals of the foregoing
(collectively referred to as “Trademarks”), including those Trademarks referred
to in Item A of Schedule IV;

(b) all Trademark licenses and other agreements for the grant by or to such
Grantor of any right to use any Trademark (each a “Trademark License”),
including each Trademark License referred to in Item B of Schedule IV, to the
extent permitted by any such Trademark License;

 

4



--------------------------------------------------------------------------------

(c) all of the goodwill of the business connected with the use of, and
symbolized by the Trademarks described in clause (a) and, to the extent
applicable, clause (b);

(d) the right to sue third parties for past, present and future infringements or
dilution of the Trademarks described in clause (a) and, to the extent
applicable, clause (b) or for any injury to the goodwill associated with the use
of any such Trademark or for breach or enforcement of any Trademark License; and

(e) all proceeds of, and rights associated with, the foregoing (including
Proceeds, licenses, royalties, income, payments, claims, damages and proceeds of
infringement suits).

“Trade Secrets Collateral” means all of the Grantors’ right, title and interest
throughout the world in and to:

(a) all common Law and statutory trade secrets and all other confidential,
proprietary or useful information and all know-how (collectively referred to as
“Trade Secrets”) obtained by or used in or contemplated at any time for use in
the business of a Grantor, whether or not such Trade Secret has been reduced to
a writing or other tangible form, including all documents and things embodying,
incorporating or referring in any way to such Trade Secret;

(b) all Trade Secret licenses and other agreements for the grant by or to such
Grantor of any right to use any Trade Secret (each a “Trade Secret License”)
including the right to sue for and to enjoin and to collect damages for the
actual or threatened misappropriation of any Trade Secret and for the breach or
enforcement of any such Trade Secret License, to the extent permitted by any
such Trade Secret License; and

(c) all proceeds of, and rights associated with, the foregoing (including
Proceeds, licenses, royalties, income, payments, claims, damages and proceeds of
infringement suits).

SECTION 1.2. Credit Agreement Definitions. Unless otherwise defined herein or
the context otherwise requires, terms used in this Security Agreement, including
its preamble and recitals, have the meanings provided in the Credit Agreement.

SECTION 1.3. UCC Definitions. When used herein the terms Account, Certificated
Securities, Chattel Paper, Commercial Tort Claim, Commodity Account, Commodity
Contract, Deposit Account, Document, Electronic Chattel Paper, Equipment, Goods,
Instrument, Inventory, Investment Property, Letter-of-Credit Rights, Payment
Intangibles, Proceeds, Promissory Notes, Securities Account, Security
Entitlement, Supporting Obligations and Uncertificated Securities have the
meaning provided in Article 8 or Article 9, as applicable, of the UCC. Letters
of Credit has the meaning provided in Section 5-102 of the UCC.

ARTICLE II

SECURITY INTEREST

 

5



--------------------------------------------------------------------------------

SECTION 2.1. Grant of Security Interest. Each Grantor hereby grants to the
Administrative Agent, for its benefit and the ratable benefit of each other
Secured Party, a continuing security interest in all of such Grantor’s right,
title and interest in the following property, whether now or hereafter existing,
owned or acquired by such Grantor, and wherever located, (collectively, the
“Collateral”):

(a) Accounts;

(b) Chattel Paper;

(c) Commercial Tort Claims listed on Item I of Schedule II (as such schedule may
be amended or supplemented from time to time);

(d) Deposit Accounts;

(e) Documents;

(f) General Intangibles;

(g) Goods;

(h) Instruments;

(i) Investment Property;

(j) Intellectual Property Collateral;

(k) Letter-of-Credit Rights and Letters of Credit;

(l) Supporting Obligations;

(m) all books, records, writings, databases, information and other property
relating to, used or useful in connection with, evidencing, embodying,
incorporating or referring to, any of the foregoing in this Section;

(n) all Proceeds and products of the foregoing and, to the extent not otherwise
included, (i) all payments under insurance (whether or not the Administrative
Agent is the loss payee thereof) and (ii) all tort claims; and

(o) all other property and rights of every kind and description and interests
therein.

Notwithstanding the foregoing, the term “Collateral” shall not include, and the
grant of a security interest as provided hereunder shall not extend to:

(i) Investment Property consisting of Equity Interests of a non-U.S. Subsidiary
of such Grantor, in excess of 66% of the voting Equity Interests of each such
non-U.S. Subsidiary, except that such 66% limitation shall not apply to a
non-U.S. Subsidiary that (x) is treated as a partnership under the Code or
(y) is

 

6



--------------------------------------------------------------------------------

not treated as an entity that is separate from (A) such Grantor; (B) any Person
that is treated as a partnership under the Code or (C) any “United States
person” (as defined in Section 7701(a)(30) of the Code);

(ii) any asset, (x) the granting of a security interest in which would be void
or illegal under any applicable governmental Law, rule or regulation, or
pursuant thereto would result in, or permit the termination of, such asset, or
(y) which contains a valid and enforceable prohibition on the creation of a
security interest therein so long as such prohibition remains in effect and is
valid notwithstanding Sections 9-406 and 9-408 of the UCC; or

(iii) any patent set forth on Schedule VI.

SECTION 2.2. Security for Obligations. This Security Agreement and the
Collateral in which the Administrative Agent for the benefit of the Secured
Parties is granted a security interest hereunder by (a) the Company, secures the
payment and performance of all of the Obligations, (b) Amerigon Germany, secures
the payment and performance of all of the Obligations to the extent attributable
to the Amerigon Germany Term Loans and (c) each other Grantor, secures the
payment and performance of all of the Obligations.

SECTION 2.3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding:

(a) the Grantors will remain liable under the contracts and agreements included
in the Collateral to the extent set forth therein, and will perform all of their
duties and obligations under such contracts and agreements to the same extent as
if this Security Agreement had not been executed;

(b) the exercise by the Administrative Agent of any of its rights hereunder will
not release any Grantor from any of its duties or obligations under any such
contracts or agreements included in the Collateral; and

(c) no Secured Party will have any obligation or liability under any contracts
or agreements included in the Collateral by reason of this Security Agreement,
nor will any Secured Party be obligated to perform any of the obligations or
duties of any Grantor thereunder or to take any action to collect or enforce any
claim for payment assigned hereunder.

SECTION 2.4. Distributions on Pledged Shares. In the event that any Distribution
with respect to any Equity Interests pledged hereunder is permitted to be paid
(in accordance with Section 7.06 of the Credit Agreement), such Distribution or
payment may be paid directly to the applicable Grantor. If any Distribution is
made in contravention of Section 7.06 of the Credit Agreement, such Grantor,
shall hold the same segregated and in trust for the Administrative Agent until
paid to the Administrative Agent in accordance with Section 4.1.5.

SECTION 2.5. Security Interest Absolute, etc. This Security Agreement shall in
all respects be a continuing, absolute, unconditional and irrevocable grant of
security interest, and shall remain in full force and effect until the
Termination Date has occurred. All rights of the

 

7



--------------------------------------------------------------------------------

Secured Parties and the security interests granted to the Administrative Agent
(for its benefit and the ratable benefit of each other Secured Party) hereunder,
and all obligations of the Grantors hereunder, shall, in each case, be absolute,
unconditional and irrevocable irrespective of:

(a) any lack of validity, legality or enforceability of any Loan Document;

(b) the failure of any Secured Party (i) to assert any claim or demand or to
enforce any right or remedy against any Loan Party or any other Person
(including any other Grantor) under the provisions of any Loan Document or
otherwise, or (ii) to exercise any right or remedy against any other guarantor
(including any other Grantor) of, or collateral securing, any Obligations;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Obligations, or any other extension, compromise or
renewal of any Obligations, by operation of law or otherwise; and to the fullest
extent permitted by applicable Law, each Grantor waives any defense arising out
of any such extension, compromise or renewal even though such extension,
compromise or renewal may operate, pursuant to applicable Law, to impair or
extinguish any right or remedy of any Grantor against any Collateral;

(d) any reduction, limitation, impairment or termination of any Obligations for
any reason, including any claim of waiver, release, surrender, alteration or
compromise or any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Obligations or otherwise and shall not be subject to (and each
Grantor hereby waives any right to or claim of) any of the foregoing;

(e) any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Loan Document;

(f) any addition, exchange or release of any collateral or of any Person that is
(or will become) a grantor (including the Grantors hereunder) of the
Obligations, or any surrender, release, invalidity, impairment or non-perfection
of any collateral (or any security interest therein), or any amendment to or
waiver or release of or addition to, or consent to or departure from, any other
collateral held by any Secured Party securing any of the Obligations;

(g) any change in the corporate existence, structure or ownership of the
Grantors or any other Grantor of or other Person liable for any of the
Obligations;

(h) any insolvency, bankruptcy, reorganization or other similar proceeding under
any Debtor Relief Law affecting any Loan Party or its assets or any resulting
release or discharge of any obligation of any Loan Party; or

(i) any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, any Loan Party, any surety or any
guarantor.

 

8



--------------------------------------------------------------------------------

SECTION 2.6. Postponement of Subrogation. Each Grantor agrees that it will not
exercise any rights against another Grantor which it may acquire by way of
rights of subrogation under any Loan Document to which it is a party nor shall
any Grantor seek or be entitled to seek any contribution or reimbursement from
any Loan Party, in respect of any payment made under any Loan Document, in
connection with any Collateral or otherwise, until following the Termination
Date. Any amount paid to such Grantor on account of any such subrogation rights
prior to the Termination Date shall be held in trust for the benefit of the
Secured Parties and shall immediately be paid and turned over to the
Administrative Agent for the benefit of the Secured Parties in the exact form
received by such Grantor (duly endorsed in favor of the Administrative Agent, if
required), to be credited and applied against the Obligations, whether matured
or unmatured, in accordance with Section 6.1; provided that if such Grantor has
made payment to the Secured Parties of all or any part of the Obligations and
the Termination Date has occurred, then at such Grantor’s request, the
Administrative Agent (on behalf of the Secured Parties) will, at the expense of
such Grantor, execute and deliver to such Grantor appropriate documents (without
recourse and without representation or warranty) necessary to evidence the
transfer by subrogation to such Grantor of an interest in the Obligations
resulting from such payment. In furtherance of the foregoing, at all times prior
to the Termination Date, such Grantor shall refrain from taking any action or
commencing any proceeding against any Loan Party (or its successors or assigns,
whether in connection with any proceeding under any Debtor Relief Law or
otherwise) to recover any amounts in respect of payments made under this
Security Agreement to any Secured Party.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

In order to induce the Secured Parties to enter into the Credit Agreement and
make and maintain Credit Extensions thereunder and enter into Secured Cash
Management Agreements and Secured Hedge Agreements, the Grantors represent and
warrant to each Secured Party as set forth below.

SECTION 3.1. As to Equity Interests of the Pledgors’ Subsidiaries, Investment
Property.

(a) With respect to any Material Subsidiary of any Grantor that is:

(i) a corporation, business trust, joint stock company or similar Person, all
Equity Interests issued by such Subsidiary are duly authorized and validly
issued, fully paid and non-assessable (or equivalent thereof to the extent
applicable in the jurisdiction in which Equity Interests are issued), and
represented by a certificate;

(ii) a limited liability company organized under the laws of any State of the
United States, no Equity Interest issued by such Subsidiary expressly provides
that such Equity Interest is a security governed by Article 8 of the UCC; and

(iii) a partnership or limited liability company, no Equity Interest issued by
such Subsidiary (A) is dealt in or traded on securities exchanges or in

 

9



--------------------------------------------------------------------------------

securities markets, or (B) is held in a Securities Account, except, with respect
to this clause (a)(iii), Equity Interests (1) for which the Administrative Agent
is the registered owner or (2) that are subject to a Control Agreement entered
into by such Grantor, the Administrative Agent and the issuer of such Equity
Interest.

(b) Each Grantor has delivered all Certificated Securities constituting
Collateral held by such Grantor on the Closing Date to the Administrative Agent,
together with duly executed undated blank stock powers, or other equivalent
instruments of transfer reasonably acceptable to the Administrative Agent.

(c) With respect to Uncertificated Securities constituting Collateral (other
than Uncertificated Securities credited to a Securities Account) owned by any
Grantor, such Grantor has caused the issuer thereof either to (i) register the
Administrative Agent as the registered owner of such security or (ii) agree in
an authenticated record with such Grantor and the Administrative Agent that such
issuer will comply with instructions with respect to such security originated by
the Administrative Agent without further consent of such Grantor.

(d) The percentage of the issued and outstanding Equity Interests of each
Subsidiary pledged by each Grantor hereunder is as set forth on Schedule I.

SECTION 3.2. Grantor Name, Location, etc.

(a) The jurisdiction in which each Grantor is located for purposes of Sections
9-301 and 9-307 of the UCC is set forth in Item A of Schedule II.

(b) Each location a secured party would have filed a UCC financing statement in
the five years prior to the date hereof to perfect a security interest in
Equipment, Inventory and General Intangibles owned by such Grantor is set forth
in Item B of Schedule II.

(c) The Grantors do not have any trade names other than those set forth in Item
C of Schedule II hereto.

(d) During the twelve months preceding the date hereof, no Grantor has been
known by any legal name different from the one set forth on the signature page
hereto, nor has such Grantor been the subject of any merger or other corporate
reorganization or otherwise acquired assets outside of the ordinary course of
business, except as set forth in Item D of Schedule II hereto.

(e) Each Grantor’s state issued organizational identification number and federal
taxpayer identification number is (and, during the four months preceding the
date hereof, such Grantor has not had a federal taxpayer identification number
different from that) set forth in Item E of Schedule II hereto.

(f) No Grantor is a party to any federal, state or local government contract
except as set forth in Item F of Schedule II hereto.

 

10



--------------------------------------------------------------------------------

(g) No Grantor maintains any Deposit Accounts, Securities Accounts or Commodity
Accounts with any Person, in each case, except as set forth on Item G of
Schedule II.

(h) No Grantor is the beneficiary of any Letters of Credit, except as set forth
on Item H of Schedule II.

(i) No Grantor has Commercial Tort Claims in which a suit has been filed by such
Grantor, except as set forth on Item I of Schedule II.

(j) The name set forth on the signature page attached hereto is the true and
correct legal name (as defined in the UCC) of each Grantor.

(k) Each Grantor has used its best efforts to obtain a legal, valid and
enforceable consent of each issuer of any Letter of Credit to the assignment of
the Proceeds of such Letter of Credit to the Administrative Agent and no Grantor
has consented to, and is otherwise aware of, any Person (other than the
Administrative Agent pursuant hereto) having control (within the meaning of
Section 9-107 of the UCC) over, or any other interest in any of such Grantor’s
rights in respect thereof.

SECTION 3.3. Ownership, No Liens, etc. Each Grantor has rights in or the power
to transfer the Collateral, and each Grantor owns its Collateral free and clear
of any Lien, except for any security interest (a) in the case of the Equity
Interests of each Subsidiary pledged hereunder, created by this Security
Agreement and (b) in all other Collateral (other than the Equity Interests of
each Subsidiary pledged hereunder) that is a Permitted Lien. No effective
financing statement or other filing similar in effect covering all or any part
of the Collateral is on file in any recording office, except those filed in
favor of the Administrative Agent relating to this Security Agreement, Permitted
Liens (but only in the case of Collateral other than the Equity Interests of
each Subsidiary pledged hereunder) or as to which a duly authorized termination
statement relating to such financing statement or other instrument has been
delivered to the Administrative Agent on the Closing Date.

SECTION 3.4. Possession of Inventory, Control; etc.

(a) Each Grantor has, and agrees that it will maintain, exclusive possession of
its Documents, Instruments, Promissory Notes, Goods, Equipment and Inventory,
other than (i) Equipment and Inventory in transit in the ordinary course of
business, (ii) Equipment and Inventory that is in the possession or control of a
warehouseman, bailee agent or other Person (other than a Person controlled by or
under common control with the applicable Grantor) that has been notified of the
security interest created in favor of the Secured Parties pursuant to this
Security Agreement, and on or prior to the Funding Release Date, or such later
date as the Administrative Agent shall agree, has authenticated a record
acknowledging that it holds possession of such Collateral for the Secured
Parties’ benefit and waives any Lien held by it against such Collateral, and
(iii) Instruments or Promissory Notes that have been delivered to the
Administrative Agent pursuant to Section 3.5. In the case of Equipment or
Inventory described in clause (ii) above, no lessor or warehouseman of any
premises or warehouse upon or in which such

 

11



--------------------------------------------------------------------------------

Equipment or Inventory is located has (i) issued any warehouse receipt or other
receipt in the nature of a warehouse receipt in respect of any such Equipment or
Inventory, (ii) issued any Document for any such Equipment or Inventory,
(iii) received notification of any Secured Party’s interest (other than the
security interest granted hereunder) in any such Equipment or Inventory or
(iv) any Lien on any such Equipment or Inventory.

(b) Each Grantor is the sole entitlement holder of its Securities Accounts and
Commodities Accounts and no other Person (other than the Administrative Agent
pursuant to this Security Agreement or any other Person with respect to
Permitted Liens) has control or possession of, or any other interest in, any of
such accounts or any other securities or property credited thereto.

SECTION 3.5. Negotiable Documents, Instruments and Chattel Paper. Each Grantor
has delivered to the Administrative Agent possession of all originals of all
Documents, Instruments, Promissory Notes, and tangible Chattel Paper
constituting Collateral and owned or held by such Grantor on the Closing Date
duly endorsed and accompanied by duly executed instruments of transfer or
assignment, all in form and substance reasonably satisfactory to the
Administrative Agent.

SECTION 3.6. Intellectual Property Collateral.

(a) In respect of the Intellectual Property Collateral:

(i) set forth in Item A of Schedule III hereto is a complete and accurate list
of all issued and applied-for Patents owned by each Grantor, including those
that have been issued by or are on file with the United States Patent and
Trademark Office or corresponding offices in other countries of the world, and
set forth in Item B of Schedule III hereto is a complete and accurate list of
all Patent Licenses;

(ii) set forth in Item A of Schedule IV hereto is a complete and accurate list
all registered and applied-for Trademarks owned by each Grantor, including those
that are registered, or for which an application for registration has been made,
with the United States Patent and Trademark Office or corresponding offices in
other countries of the world, and set forth in Item B of Schedule IV hereto is a
complete and accurate list all Trademark Licenses; and

(iii) set forth in Item A of Schedule V hereto is a complete and accurate list
of all registered and applied-for Copyrights owned by each Grantor, including
those that are registered, or for which an application for registration has been
made, with the United States Copyright Office or corresponding offices in other
countries of the world, and set forth in Item B of Schedule V hereto is a
complete and accurate list of all Copyright Licenses, including an indication of
which of those Copyright Licenses are exclusive licenses granted to such Grantor
in respect of any Copyright that is registered with the United States Copyright
Office.

(b) Except as disclosed on Schedules III through V, or otherwise disclosed to
the Administrative Agent, in respect of each Grantor:

 

12



--------------------------------------------------------------------------------

(i) to the best of such Grantor’s knowledge after due and diligent investigation
and inquiry, the Owned Intellectual Property Collateral is valid, subsisting,
unexpired and enforceable and has not been abandoned or adjudged invalid or
unenforceable, in whole or in part;

(ii) such Grantor is the sole and exclusive owner of the entire right, title and
interest in and to the Owned Intellectual Property Collateral (subject to
Permitted Liens), and no claim has been made that such Grantor is or may be, in
conflict with, infringing, misappropriating, diluting, misusing or otherwise
violating any of the rights of any third party or that challenges the ownership,
use, protectability, registerability, validity, enforceability of any Owned
Intellectual Property Collateral or, to such Grantor’s knowledge, any other
Intellectual Property Collateral and, to such Grantor’s knowledge, there is no
valid basis for any such claims;

(iii) such Grantor has made all filings and recordations that it has reasonably
deemed appropriate to protect its interest in any Owned Intellectual Property
Collateral that is material to the business of such Grantor, including
recordations of all of its interests in the Patent Collateral, the Trademark
Collateral and the Copyright Collateral in the United States Patent and
Trademark Office, the United States Copyright Office and corresponding offices
in other countries of the world, as appropriate;

(iv) such Grantor has taken all reasonable steps to safeguard its Trade Secrets
and to its knowledge (A) none of the Trade Secrets of such Grantor has been
used, divulged, disclosed or appropriated for the benefit of any other Person
other than such Grantor; (B) no employee, independent contractor or agent of
such Grantor has misappropriated any Trade Secrets of any other Person in the
course of the performance of his or her duties as an employee, independent
contractor or agent of such Grantor; and (C) no employee, independent contractor
or agent of such Grantor is in default or breach of any term of any employment
agreement, non-disclosure agreement, assignment of inventions agreement or
similar agreement or contract relating in any way to the protection, ownership,
development, use or transfer of such Grantor’s Intellectual Property Collateral;

(v) no action by such Grantor is currently pending which asserts that any third
party is infringing, misappropriating, diluting, misusing or voiding any Owned
Intellectual Property Collateral and, to such Grantor’s knowledge, no third
party is infringing upon, misappropriating, diluting, misusing or voiding any
Intellectual Property owned or used by such Grantor in any material respect, or
any of its respective licensees;

(vi) no settlement or consents, covenants not to sue, nonassertion assurances,
or releases have been entered into by such Grantor or to which such Grantor is
bound that adversely affects its rights to own or use any Intellectual Property
Collateral;

 

13



--------------------------------------------------------------------------------

(vii) except for the Permitted Liens, such Grantor has not made a previous
assignment, sale, transfer or agreement constituting a present or future
assignment, sale or transfer of any Intellectual Property Collateral for
purposes of granting a security interest or as collateral that has not been
terminated or released;

(viii) such Grantor has executed and delivered to the Administrative Agent,
Intellectual Property Collateral security agreements for all Copyrights, Patents
and Trademarks owned by such Grantor, including all Copyrights, Patents and
Trademarks on Schedules III, IV or V (as such schedules may be amended or
supplemented from time to time);

(ix) such Grantor uses adequate standards of quality in the manufacture,
distribution, and sale of all products sold and in the provision of all services
rendered under or in connection with any Trademarks and has taken all
commercially reasonable action necessary to ensure that all licensees of any
Trademarks owned by such Grantor use such adequate standards of quality;

(x) the consummation of the transactions contemplated by the Loan Documents will
not result in the termination or material impairment of any of the Intellectual
Property Collateral;

(xi) all employees, independent contractors and agents who have contributed to
the creation or development of any Owned Intellectual Property Collateral have
been a party to an enforceable “work for hire” and assignment agreement with
such Grantor in accordance with applicable Laws, according and granting
exclusive ownership of such Owned Intellectual Property Collateral to such
Grantor; and

(xii) such Grantor owns directly or is entitled to use by license or otherwise,
all Intellectual Property used in, reasonably necessary for or material to the
conduct of such Grantor’s business.

SECTION 3.7. Validity, etc.

(a) This Security Agreement creates a valid security interest in the Collateral
securing the payment of the Obligations.

(b) Each Grantor has filed or caused to be filed all UCC-1 financing statements
in the filing office for each Grantor’s jurisdiction of organization listed in
Item A of Schedule II (collectively, the “Filing Statements”) (or has
authenticated and delivered to the Administrative Agent the Filing Statements
suitable for filing in such offices) and has taken all other:

(i) actions necessary to obtain control of the Collateral as provided in
Sections 9-104, 9-105, 9-106 and 9-107 of the UCC, provided that entering into
and delivering any Control Agreement shall be deemed reasonably necessary; and

 

14



--------------------------------------------------------------------------------

(ii) actions reasonably necessary to perfect the Administrative Agent’s security
interest with respect to any Collateral evidenced by a certificate of ownership.

(c) Upon the filing of the Filing Statements with the appropriate agencies
therefor the security interests created under this Security Agreement shall
constitute a perfected security interest in the Collateral described on such
Filing Statements in favor of the Administrative Agent on behalf of the Secured
Parties to the extent that a security interest therein may be perfected by
filing pursuant to the relevant UCC, prior to all other Liens, except for
Permitted Liens that are senior by operation of Law (in which case such security
interest shall be second in priority of right only to the Permitted Liens until
the obligations secured by such Permitted Liens have been satisfied).

SECTION 3.8. Authorization, Approval, etc. Except as have been obtained or made
and are in full force and effect, no authorization, approval or other action by,
and no notice to or filing with, any Governmental Authority or any other third
party is required either:

(a) for the grant by the Grantors of the security interest granted hereby or for
the execution, delivery and performance of this Security Agreement by the
Grantors;

(b) for the perfection or maintenance of the security interests hereunder
including the first priority (subject to Permitted Liens that are senior by
operation of Law (in which case such security interest shall be second in
priority of right only to the Permitted Liens until the obligations secured by
such Permitted Liens have been satisfied)) nature of such security interest
(except with respect to the Filing Statements or, with respect to Intellectual
Property Collateral, the recordation of any agreements with the United States
Patent and Trademark Office or the United States Copyright Office) or the
exercise by the Administrative Agent of its rights and remedies hereunder; or

(c) for the exercise by the Administrative Agent of the voting or other rights
provided for in this Security Agreement, or, except (i) with respect to any
securities issued by a Subsidiary of the Grantors, as may be required in
connection with a disposition of such securities by Laws affecting the offering
and sale of securities generally, the remedies in respect of the Collateral
pursuant to this Security Agreement and (ii) any “change of control” or similar
filings required by state licensing agencies.

SECTION 3.9. Best Interests. It is in the best interests of each Grantor (other
than the Company) to execute this Security Agreement inasmuch as such Grantor
will, as a result of being a Subsidiary of the Company, derive substantial
direct and indirect benefits from the Credit Extensions made from time to time
to the Company and Amerigon Germany by the Lenders pursuant to the Credit
Agreement and the execution and delivery of the Secured Cash Management
Agreements and Secured Hedge Agreements among the Loan Parties and certain
Secured Parties, and each Grantor agrees that the Secured Parties are relying on
this representation in agreeing to make such Credit Extensions pursuant to the
Credit Agreement to the Company and Amerigon Germany.

 

15



--------------------------------------------------------------------------------

ARTICLE IV

COVENANTS

Each Grantor covenants and agrees that, until following the Termination Date,
such Grantor will perform, comply with and be bound by the obligations set forth
below.

SECTION 4.1. As to Investment Property; Deposit Accounts, etc.

SECTION 4.1.1. Equity Interests of the Pledgors’ Subsidiaries. No Grantor will
allow any of its Subsidiaries:

(a) that is a corporation, business trust, joint stock company or similar
Person, to issue Uncertificated Securities;

(b) that is a partnership or limited liability company, to (i) issue Equity
Interests that are to be dealt in or traded on securities exchanges or in
securities markets, (ii) expressly provide in its Organization Documents that
its Equity Interests are securities governed by Article 8 of the UCC, or
(iii) place such Subsidiary’s Equity Interests in a Securities Account, except,
with respect to this clause (b), Equity Interests (1) for which the
Administrative Agent is the registered owner or (2) that are subject to a
Control Agreement entered into by such Grantor, the Administrative Agent and the
issuer of such Equity Interests; and

(c) to issue Equity Interests in addition to or in substitution for the Equity
Interests pledged hereunder, except to such Grantor (and such Equity Interests
are promptly pledged and delivered to the Administrative Agent pursuant to the
terms of this Security Agreement).

SECTION 4.1.2. Certificated and Uncertificated Securities.

(a) Such Grantor will deliver all Certificated Securities that constitute
Collateral owned or held by such Grantor to the Administrative Agent, together
with duly executed undated blank stock powers, or other equivalent instruments
of transfer reasonably acceptable to the Administrative Agent.

(b) Such Grantor will cause the issuer of any and all Uncertificated Securities
(other than Uncertificated Securities credited to a Securities Account)
constituting Investment Property and Collateral owned or held by such Grantor,
to either (i) register the Administrative Agent as the registered owner thereof
on the books and records of the issuer or (ii) execute a Control Agreement
relating to such Investment Property pursuant to which the issuer agrees to
comply with the Administrative Agent’s instructions with respect to such
Uncertificated Securities without further consent by such Grantor.

SECTION 4.1.3. Deposit Accounts, Securities Accounts and Commodities Accounts.
Such Grantor will:

(a) maintain all of its Deposit Accounts only with the Administrative Agent or
with any depositary institution that has entered into a Control Agreement in
favor of the

 

16



--------------------------------------------------------------------------------

Administrative Agent; provided that such Grantor shall not be required to enter
into and deliver Control Agreements for any account (i) maintained exclusively
for the purpose of payroll, 401(k) and other retirement plans and employee
benefits and healthcare benefits, (ii) maintained for the purpose of holding the
cash collateral as provided for on Schedule 7.01 to the Credit Agreement or
(iii) other Deposit Accounts with an aggregate balance of all funds in such
Deposit Account not in excess of $300,000, individually, or $400,000 in the
aggregate for all such Deposit Accounts at any time; and

(b) cause the intermediary maintaining any Securities Accounts, Commodity
Accounts, Commodity Contracts or Security Entitlements constituting Investment
Property owned or held by any Grantor, to execute a Control Agreement relating
to such Investment Property.

SECTION 4.1.4. Negotiable Documents, Instruments and Chattel Paper. Each Grantor
agrees that it will, promptly following receipt thereof, deliver to the
Administrative Agent possession of all originals of negotiable Documents,
Instruments, Promissory Notes and Chattel Paper that it acquires following the
Closing Date duly endorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance reasonably satisfactory to the
Administrative Agent. No Grantor shall create any tangible Chattel Paper without
placing a legend on such tangible Chattel Paper reasonably acceptable to the
Administrative Agent indicating that the Administrative Agent has a security
interest in such Chattel Paper.

SECTION 4.1.5. Distributions; Voting Rights; etc. Each Grantor agrees promptly
upon receipt of notice of the occurrence of an Event of Default from the
Administrative Agent and without any request therefor by the Administrative
Agent, so long as such Event of Default shall continue:

(a) to deliver (properly endorsed where required hereby or requested by the
Administrative Agent) to the Administrative Agent all Distributions with respect
to Investment Property that is Collateral, all interest, principal, other cash
payments on Payment Intangibles, and all Proceeds of the Collateral, in each
case thereafter received by such Grantor, all of which shall be held by the
Administrative Agent as additional Collateral; and

(b) with respect to Collateral consisting of general partner interests or
limited liability company interests;

(i) to promptly modify its Organization Documents to admit the Administrative
Agent as a general partner or member, as applicable;

(ii) so long as the Administrative Agent has notified such Grantor of the
Administrative Agent’s intention to exercise its voting power under this clause,
that the Administrative Agent may exercise (to the exclusion of such Grantor)
the voting power and all other incidental rights of ownership with respect to
any Investment Property constituting Collateral and such Grantor

 

17



--------------------------------------------------------------------------------

hereby grants the Administrative Agent an irrevocable proxy, exercisable under
such circumstances, to vote such Investment Property; and

(iii) to promptly deliver to the Administrative Agent such additional proxies
and other documents as may be reasonably necessary to allow the Administrative
Agent to exercise such voting power.

All dividends, Distributions, interest, principal, cash payments, Payment
Intangibles and Proceeds that may at any time and from time to time be held by
such Grantor, but which such Grantor is then obligated to deliver to the
Administrative Agent, shall, until delivery to the Administrative Agent, be held
by such Grantor separate and apart from its other property in trust for the
Administrative Agent. The Administrative Agent agrees that unless an Event of
Default shall have occurred and be continuing and the Administrative Agent shall
have given the notice referred to in this Section 4.1.5, such Grantor will have
the exclusive voting power with respect to any Investment Property constituting
Collateral and the Administrative Agent will, upon the written request of such
Grantor, promptly deliver such proxies and other documents, if any, as shall be
reasonably requested by such Grantor which are necessary to allow such Grantor
to exercise that voting power; provided that no vote shall be cast, or consent,
waiver, or ratification given, or action taken by such Grantor that would impair
the value of any such Collateral or be inconsistent with or violate any
provision of any Loan Document.

SECTION 4.1.6. Continuous Pledge. Each Grantor will at all times keep pledged to
the Administrative Agent pursuant hereto, on a first-priority, perfected basis
all Investment Property, all Distributions with respect thereto, all Payment
Intangibles to the extent they are evidenced by a Document, Instrument,
Promissory Note or Chattel Paper, and all interest and principal with respect to
such Payment Intangibles, and all Proceeds and rights from time to time received
by or distributable to such Grantor in respect of any of the foregoing
Collateral.

SECTION 4.2. Change of Name, etc. No Grantor will change its name or place of
incorporation or organization or federal taxpayer identification number except
upon 30 days’ prior written notice to the Administrative Agent.

SECTION 4.3. As to Accounts.

(a) Each Grantor shall have the right to collect all Accounts so long as no
Event of Default shall have occurred and be continuing.

(b) Upon (i) the occurrence and during the continuance of an Event of Default
and (ii) the delivery of written notice (unless an Event of Default pursuant to
clause (f) of the definition thereof shall have occurred, in which case, no such
notice shall be required) by the Administrative Agent to each Grantor, all
Proceeds of Collateral received by such Grantor shall be delivered in kind to
the Administrative Agent for deposit in a Deposit Account of such Grantor
maintained with the Administrative Agent (together with any other Accounts
pursuant to which any portion of the Collateral is deposited with the
Administrative Agent, the “Collateral Accounts”), and such Grantor shall not
commingle any such Proceeds, and shall hold separate and apart from all other
property, all such

 

18



--------------------------------------------------------------------------------

Proceeds in express trust for the benefit of the Administrative Agent until
delivery thereof is made to the Administrative Agent.

(c) Following the delivery of notice pursuant to clause (b)(ii), the
Administrative Agent shall have the right to apply any amount in the Collateral
Account to the payment of any Obligations which are due and payable.

(d) With respect to each of the Collateral Accounts, it is hereby confirmed and
agreed that (i) deposits in such Collateral Account are subject to a security
interest as contemplated hereby, (ii) such Collateral Account shall be under the
control of the Administrative Agent and (iii) the Administrative Agent shall
have the sole right of withdrawal over such Collateral Account.

(e) The Administrative Agent will make available to the applicable Grantor all
amounts in any Collateral Account upon the request of such Grantor, so long as
no Event of Default has occurred and is then continuing (as certified by the
Company to the Administrative Agent).

SECTION 4.4. As to Grantors’ Use of Collateral.

(a) Subject to clause (b), each Grantor (i) may in the ordinary course of its
business, at its own expense, sell, lease or furnish under the contracts of
service any of the Inventory normally held by such Grantor for such purpose, and
use and consume, in the ordinary course of its business, any raw materials, work
in process or materials normally held by such Grantor for such purpose,
(ii) will, at its own expense, endeavor to collect, as and when due, all amounts
due with respect to any of the Collateral, including the taking of such action
with respect to such collection as the Administrative Agent may request
following the occurrence and during the continuance of an Event of Default or,
in the absence of such request, as such Grantor may deem advisable, and
(iii) may grant, in the ordinary course of business, to any party obligated on
any of the Collateral, any rebate, refund or allowance to which such party may
be lawfully entitled, and may accept, in connection therewith, the return of
Goods, the sale or lease of which shall have given rise to such Collateral.

(b) At any time following the occurrence and during the continuance of an Event
of Default, whether before or after the maturity of any of the Obligations, the
Administrative Agent may (i) revoke any or all of the rights of each Grantor set
forth in clause (a), (ii) notify any parties obligated on any of the Collateral
to make payment to the Administrative Agent of any amounts due or to become due
thereunder and (iii) enforce collection of any of the Collateral by suit or
otherwise and surrender, release, or exchange all or any part thereof, or
compromise or extend or renew for any period (whether or not longer than the
original period) any indebtedness thereunder or evidenced thereby.

(c) Upon the request of the Administrative Agent following the occurrence and
during the continuance of an Event of Default, each Grantor will, at its own
expense,

 

19



--------------------------------------------------------------------------------

notify any parties obligated on any of the Collateral to make payment to the
Administrative Agent of any amounts due or to become due thereunder.

(d) At any time following the occurrence and during the continuation of an Event
of Default, the Administrative Agent may endorse, in the name of such Grantor,
any item, howsoever received by the Administrative Agent, representing any
payment on or other Proceeds of any of the Collateral.

(e) No Grantor shall take or omit to take any action the taking or the omission
of which would result in any impairment in the collectability of, or any other
material impairment or alteration of, any obligation of the maker of any Payment
Intangible or other Instrument constituting Collateral, except as otherwise
provided in this Section 4.4.

SECTION 4.5. As to Intellectual Property Collateral. Each Grantor covenants and
agrees to comply with the following provisions as such provisions relate to any
Intellectual Property Collateral material to the operations or business of such
Grantor:

(a) such Grantor shall not (i) do or fail to perform any act whereby any of the
Patent Collateral may lapse or become abandoned or dedicated to the public or
unenforceable, (ii) itself or permit any of its licensees to (A) fail to
continue to use any of the Trademark Collateral in order to maintain the
Trademark Collateral in full force free from any claim of abandonment for
non-use, (B) fail to maintain as in the past the quality of products and
services offered under the Trademark Collateral, (C) fail to employ the
Trademark Collateral registered with any federal or state or foreign authority
with an appropriate notice of such registration, (D) adopt or use any other
Trademark which is confusingly similar or a colorable imitation of any of the
Trademark Collateral, unless rights in such Trademark Collateral inure solely to
Grantor and do not infringe or weaken the validity or enforceability of any of
the Intellectual Property Collateral or (E) do or permit any act or knowingly
omit to do any act whereby any of the Trademark Collateral may lapse or become
invalid or unenforceable, or (iii) do or permit any act or knowingly omit to do
any act whereby any of the Copyright Collateral or any of the Trade Secrets
Collateral may lapse or become invalid or unenforceable or placed in the public
domain except upon expiration of the end of an unrenewable term of a
registration thereof, unless, in the case of any of the foregoing requirements
in clauses (i), (ii) and (iii), such Grantor shall reasonably and in good faith
determine that any of such Intellectual Property Collateral is of negligible
economic value to such Grantor, and the loss of such Intellectual Property
Collateral would not have a Material Adverse Effect on the business;

(b) such Grantor shall promptly notify the Administrative Agent if it knows, or
reasonably suspects, that any application or registration relating to any
material item of the Intellectual Property Collateral may become abandoned or
dedicated to the public or placed in the public domain or invalid or
unenforceable, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any foreign counterpart thereof or any court) regarding such

 

20



--------------------------------------------------------------------------------

Grantor’s ownership of any Intellectual Property Collateral, its right to
register the same or to keep and maintain and enforce the same;

(c) such Grantor shall inform the Administrative Agent (i) concurrently with the
delivery of the Compliance Certificate by the Company with respect to fiscal
quarters ending June and December of such Grantor or any of its agents,
employees, designees or licensees filing an application with the United States
Patent and Trademark Office or corresponding offices in other countries of the
world with respect to the registration of any Patent or any Trademark or (ii) of
such Grantor receiving, as owner or exclusive licensee, (A) within fifteen
(15) days thereafter with respect to a material Copyright registration or
(B) within thirty (30) days after the end of each fiscal year with respect to
any other Copyright registration with the United States Copyright Office or
corresponding offices in other countries of the world, and upon request of the
Administrative Agent, promptly execute and deliver an Intellectual Property
Security Agreement substantially in the form set forth as Exhibits A, B and C
hereto and other documents as the Administrative Agent may reasonably request to
evidence the Administrative Agent’s security interest in such Intellectual
Property Collateral;

(d) such Grantor shall take all reasonably necessary steps, including in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office and corresponding offices in other countries of the
world, to maintain and pursue any application (and to obtain the relevant
registration) filed with respect to, and to maintain any registration of, the
Intellectual Property Collateral, including the filing of applications for
renewal, affidavits of use, affidavits of incontestability and opposition,
interference and cancellation proceedings and the payment of fees and taxes
(except to the extent that dedication, abandonment or invalidation is permitted
under the foregoing clause (a) or (b)); and

(e) such Grantor shall (i) execute and deliver to the Administrative Agent a
Patent Security Agreement or a Trademark Security Agreement in the form of
Exhibit A and Exhibit B, as applicable, concurrently with the delivery of the
Compliance Certificate by the Company with respect to fiscal quarters ending
June and December with respect to any Patent or any Trademark and (ii) execute
and deliver to the Administrative Agent a Copyright Security Agreement in the
form of Exhibit C (A) promptly, but within fifteen (15) days, after it obtains
an ownership interest or an exclusive license in any material Copyright and
(B) within thirty (30) days after the end of each fiscal year if it obtains an
ownership interest or an exclusive license in any other Copyright, and, in each
case, such Grantor shall execute and deliver to the Administrative Agent any
other document required to acknowledge or register, record or perfect the
Administrative Agent’s interest in any part of such item of Intellectual
Property unless such Grantor shall determine in good faith using its
commercially reasonable business judgment (with the consent of the
Administrative Agent) that any such Intellectual Property is not material and is
of negligible economic value to such Grantor.

SECTION 4.6. As to Letter-of-Credit Rights.

 

21



--------------------------------------------------------------------------------

(a) Each Grantor, by granting a security interest in its Letter-of-Credit Rights
to the Administrative Agent, intends to (and hereby does) collaterally assign to
the Administrative Agent its rights (including its contingent rights ) to the
Proceeds of all Letter-of-Credit Rights of which it is or hereafter becomes a
beneficiary or assignee. Such Grantor will promptly use its best efforts to
cause the issuer of each letter of credit and each nominated person (if any)
with respect thereto to consent to such assignment of the Proceeds thereof in a
consent agreement in form and substance satisfactory to the Administrative Agent
and deliver written evidence of such consent to the Administrative Agent.

(b) Upon the occurrence and during the continuance of an Event of Default, such
Grantor will, promptly upon request by the Administrative Agent, (i) notify (and
such Grantor hereby authorizes the Administrative Agent to notify) the issuer
and each nominated person with respect to each of the letters of credit issued
in favor of such Grantor that the Proceeds thereof have been assigned to the
Administrative Agent hereunder and any payments due or to become due in respect
thereof are to be made directly to the Administrative Agent and (ii) arrange for
the Administrative Agent to become the transferee beneficiary of such letter of
credit.

SECTION 4.7. As to Commercial Tort Claims. Each Grantor covenants and agrees
that, until the Termination Date, with respect to any Commercial Tort Claim
hereafter arising, it shall deliver to the Administrative Agent a supplement in
form and substance reasonably satisfactory to the Administrative Agent, together
with all supplements to schedules thereto identifying such new Commercial Tort
Claims and take all such action reasonably requested by the Administrative Agent
to grant to the Administrative Agent and perfect a security interest in such
Commercial Tort Claim.

SECTION 4.8. Electronic Chattel Paper and Transferable Records. If any Grantor
at any time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the U.S.
Federal Electronic Signatures in Global and National Commerce Act, or in
Section 16 of the U.S. Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction, such Grantor shall promptly notify the Administrative
Agent thereof and, at the request of the Administrative Agent, shall take such
action as the Administrative Agent may reasonably request to vest in the
Administrative Agent control under Section 9-105 of the UCC of such electronic
chattel paper or control under Section 201 of the Federal Electronic Signatures
in Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record. The Administrative Agent agrees with such Grantor that
the Administrative Agent will arrange, pursuant to procedures reasonably
satisfactory to the Administrative Agent and so long as such procedures will not
result in the Administrative Agent’s loss of control, for the Grantor to make
alterations to the electronic chattel paper or transferable record permitted
under Section 9-105 of the UCC or, as the case may be, Section 201 of the U.S.
Federal Electronic Signatures in Global and National Commerce Act or Section 16
of the U.S. Uniform Electronic Transactions Act for a party in control to allow
without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Grantor
with respect to such electronic chattel paper or transferable record.

 

22



--------------------------------------------------------------------------------

SECTION 4.9. Further Assurances, etc. Each Grantor agrees that, from time to
time at its own expense, it will promptly execute and deliver all further
instruments and documents, and take all further action, that may be reasonably
necessary or that the Administrative Agent may reasonably request, in order to
perfect, preserve and protect any security interest granted or purported to be
granted hereby or to enable the Administrative Agent to exercise and enforce its
rights and remedies hereunder with respect to any Collateral. Without limiting
the generality of the foregoing, such Grantor will:

(a) from time to time upon the request of the Administrative Agent, promptly
deliver to the Administrative Agent such stock powers, instruments and similar
documents, reasonably satisfactory in form and substance to the Administrative
Agent, with respect to such Collateral as the Administrative Agent may
reasonably request and will, from time to time upon the request of the
Administrative Agent, after the occurrence and during the continuance of any
Event of Default, promptly transfer any securities constituting Collateral into
the name of any nominee designated by the Administrative Agent;

(b) file (and hereby authorize the Administrative Agent to file) such Filing
Statements or continuation statements, or amendments thereto, and such other
instruments or notices (including any assignment of claim form under or pursuant
to the federal assignment of claims statute, 31 U.S.C. § 3726, any successor or
amended version thereof or any regulation promulgated under or pursuant to any
version thereof), as may be reasonably necessary or that the Administrative
Agent may reasonably request in order to perfect and preserve the security
interests and other rights granted or purported to be granted to the
Administrative Agent hereby; and

(c) furnish to the Administrative Agent, from time to time at the Administrative
Agent’s request, statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Administrative Agent may reasonably request, all in reasonable detail.

With respect to the foregoing and the grant of the security interest hereunder,
each Grantor hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral; and to make all relevant filings with the United
States Patent and Trademark Office, the United States Copyright Office and
corresponding offices in other countries of the world in respect of the
Intellectual Property Collateral. Each Grantor agrees that a carbon,
photographic or other reproduction of this Security Agreement or any UCC
financing statement covering the Collateral or any part thereof shall be
sufficient as a UCC financing statement where permitted by Law. Each Grantor
hereby authorizes the Administrative Agent to file financing statements
describing as the collateral covered thereby “all of the debtor’s personal
property or assets” or words to that effect, notwithstanding that such wording
may be broader in scope than the Collateral described in this Security
Agreement.

ARTICLE V

THE ADMINISTRATIVE AGENT

 

23



--------------------------------------------------------------------------------

SECTION 5.1. Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby irrevocably appoints the Administrative Agent its attorney-in-fact, with
full authority in the place and stead of such Grantor and in the name of such
Grantor or otherwise, from time to time in the Administrative Agent’s
discretion, following the occurrence and during the continuance of an Event of
Default, to take any action and to execute any instrument which the
Administrative Agent may deem necessary or advisable to accomplish the purposes
of this Security Agreement, including:

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(b) to receive, endorse, and collect any drafts or other Instruments, Documents
and Chattel Paper, in connection with clause (a) above;

(c) to file any claims or take any action or institute any proceedings which the
Administrative Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Administrative Agent
with respect to any of the Collateral; and

(d) to perform the affirmative obligations of such Grantor hereunder.

Each Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.

SECTION 5.2. Administrative Agent Has No Duty. The powers conferred on the
Administrative Agent hereunder are solely to protect its interest (on behalf of
the Secured Parties) in the Collateral and shall not impose any duty on it to
exercise any such powers. Except for reasonable care of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Administrative Agent shall have no duty as to any Collateral or responsibility
for:

(a) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Investment Property,
whether or not the Administrative Agent has or is deemed to have knowledge of
such matters; or

(b) taking any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral.

SECTION 5.3. Reasonable Care. The Administrative Agent is required to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided that the Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of (a) any of the
Collateral in its physical possession, if it handles the custody and
preservation of the Collateral in the same manner as it deals with similar
property for its own account and (b) any other Collateral, if it takes such
action for that purpose as each Grantor reasonably requests in writing at times
other than upon the occurrence and during the continuance of any Event of
Default, but failure of the Administrative Agent to comply with any such request
at any time shall not in itself be deemed a failure to exercise reasonable care.

 

24



--------------------------------------------------------------------------------

ARTICLE VI

REMEDIES

SECTION 6.1. Certain Remedies. If any Event of Default shall have occurred and
be continuing:

(a) The Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party on default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may:

(i) take possession of any Collateral not already in its possession without
demand and without legal process;

(ii) require each Grantor to, and each Grantor hereby agrees that it will, at
its expense and upon request of the Administrative Agent forthwith, assemble all
or part of the Collateral as directed by the Administrative Agent and make it
available to the Administrative Agent at a place to be designated by the
Administrative Agent that is reasonably convenient to both parties;

(iii) enter onto the property where any Collateral is located and take
possession thereof without demand and without legal process;

(iv) deliver any notice of exclusive control under any Control Agreement; and

(v) without notice except as specified below, lease, license, sell or otherwise
dispose of the Collateral or any part thereof in one or more parcels at public
or private sale, at any of the Administrative Agent’s offices or elsewhere, for
cash, on credit or for future delivery, and upon such other terms as the
Administrative Agent may deem commercially reasonable. Each Grantor agrees that,
to the extent notice of sale shall be required by Law, at least ten days’ prior
written notice (unless an Event of Default pursuant to clause (f) of the
definition thereof shall have occurred, in which case, no such notice shall be
required) to such Grantor of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification. The Administrative Agent shall not be obligated to make any sale
of Collateral regardless of notice of sale having been given. The Administrative
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.

(b) All cash Proceeds received by the Administrative Agent in respect of any
sale of, collection from, or other realization upon, all or any part of the
Collateral shall be applied by the Administrative Agent against, all or any part
of the Obligations as set forth in Section 8.03 of the Credit Agreement.

(c) The Administrative Agent may:

 

25



--------------------------------------------------------------------------------

(i) transfer all or any part of the Collateral into the name of the
Administrative Agent or its nominee, with or without disclosing that such
Collateral is subject to the Lien hereunder;

(ii) notify the parties obligated on any of the Collateral to make payment to
the Administrative Agent of any amount due or to become due thereunder;

(iii) withdraw, or cause or direct the withdrawal, of all funds with respect to
the Collateral Account;

(iv) enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligations of any nature of any party with respect thereto;

(v) endorse any checks, drafts, or other writings in any Grantor’s name to allow
collection of the Collateral;

(vi) take control of any Proceeds of the Collateral; and

(vii) execute (in the name, place and stead of any Grantor) endorsements,
assignments, stock powers and other instruments of conveyance or transfer with
respect to all or any of the Collateral.

(d) Without limiting the foregoing, in respect of the Intellectual Property
Collateral:

(i) upon the request of the Administrative Agent, each Grantor shall execute and
deliver to the Administrative Agent an assignment or assignments of the
Intellectual Property Collateral, subject (in the case of any licenses
thereunder) to any valid and enforceable requirements to obtain consents from
any third parties, and such other documents as are necessary or appropriate to
carry out the intent and purposes hereof;

(ii) each Grantor agrees that the Administrative Agent may file applications and
maintain registrations for the protection of the Intellectual Property
Collateral and/or bring suit in the name of such Grantor, the Administrative
Agent or any Secured Party to enforce the Intellectual Property Collateral and
any licenses thereunder and, upon the request of the Administrative Agent, each
Grantor shall use all commercially reasonable efforts to assist with such filing
or enforcement (including the execution of relevant documents); and

(iii) in the event that the Administrative Agent elects not to make any filing
or bring any suit as set forth in clause (ii), each Grantor shall, upon the
request of Administrative Agent, use all commercially reasonable efforts,
whether through making appropriate filings or bringing suit or otherwise, to
protect,

 

26



--------------------------------------------------------------------------------

enforce and prevent the infringement, misappropriation, dilution, unauthorized
use or other violation of the Intellectual Property Collateral.

Notwithstanding the foregoing provisions of this Section 6.1, for the purposes
of this Section 6.1, “Collateral” and “Intellectual Property Collateral” shall
include any “intent to use” trademark application only to the extent (i) that
the business of such Grantor, or portion thereof, to which that mark pertains is
also included in the Collateral and (ii) that such business is ongoing and
existing.

SECTION 6.2. Securities Laws. If the Administrative Agent shall determine to
exercise its right to sell all or any of the Collateral that are Equity
Interests pursuant to Section 6.1, each Grantor agrees that, upon request of the
Administrative Agent, each Grantor will, at its own expense:

(a) execute and deliver, and cause (or, with respect to any issuer which is not
a Subsidiary of such Grantor, use its best efforts to cause) each issuer of the
Collateral contemplated to be sold and the directors and officers thereof to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts and things, as may be necessary or, in the opinion of
the Administrative Agent, advisable to register such Collateral under the
provisions of the Securities Act of 1933, as from time to time amended (the
“Securities Act”), and cause the registration statement relating thereto to
become effective and to remain effective for such period as prospectuses are
required by Law to be furnished, and to make all amendments and supplements
thereto and to the related prospectus which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the SEC
applicable thereto;

(b) use its best efforts to exempt the Collateral under the state securities or
“Blue Sky” laws and to obtain all necessary governmental approvals for the sale
of the Collateral, as requested by the Administrative Agent;

(c) cause (or, with respect to any issuer that is not a Subsidiary of such
Grantor, use its best efforts to cause) each such issuer to make available to
its security holders, as soon as practicable, an earnings statement that will
satisfy the provisions of Section 11(a) of the Securities Act; and

(d) do or cause to be done all such other acts and things as may be necessary to
make such sale of the Collateral or any part thereof valid and binding and in
compliance with applicable Law.

(e) Each Grantor acknowledges the impossibility of ascertaining the amount of
damages that would be suffered by the Administrative Agent or the Secured
Parties by reason of the failure by such Grantor to perform any of the covenants
contained in this Section and consequently agrees that, if such Grantor shall
fail to perform any of such covenants, it shall pay, as liquidated damages and
not as a penalty, an amount equal to the value (as reasonably determined by the
Administrative Agent) of such Collateral on the date the Administrative Agent
shall demand compliance with this Section.

 

27



--------------------------------------------------------------------------------

SECTION 6.3. Compliance with Restrictions. Each Grantor agrees that in any sale
of any of the Collateral whenever an Event of Default shall have occurred and be
continuing, the Administrative Agent is hereby authorized to comply with any
limitation or restriction in connection with such sale as it may be advised by
counsel is necessary in order to avoid any violation of applicable Law
(including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to Persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any Governmental Authority or official, and such
Grantor further agrees that such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Administrative Agent be liable nor accountable to such Grantor for
any discount allowed by the reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.

SECTION 6.4. Protection of Collateral. The Administrative Agent may from time to
time, at its option, (a) perform any act required under this Agreement or
otherwise necessary to carry out the intent and purpose of this Agreement which
any Grantor fails to perform after being requested in writing so to perform (it
being understood that no such request need be given after the occurrence and
during the continuance of an Event of Default) and (b) take any other action
which the Administrative Agent deems reasonably necessary for the maintenance,
preservation or protection of any of the Collateral or of its security interest
therein and, in each case, the expenses of the Administrative Agent incurred in
connection therewith shall be payable by such Grantor pursuant to and consistent
with Section 10.04 of the Credit Agreement.

ARTICLE VII

MISCELLANEOUS PROVISIONS

SECTION 7.1. Loan Document. This Security Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof, including Article X thereof. To the extent of any conflict
between the terms contained in this Security Agreement and the terms contained
in the Credit Agreement, the terms of the Credit Agreement shall control.

SECTION 7.2. Binding on Successors, Transferees and Assigns; Assignment. This
Security Agreement shall remain in full force and effect until the Termination
Date has occurred, shall be binding upon the Grantors and their successors,
transferees and assigns and shall inure to the benefit of and be enforceable by
each Secured Party and its successors, transferees and assigns; provided that no
Grantor may (unless otherwise permitted under the terms of the Credit Agreement
or this Security Agreement) assign any of its obligations hereunder without the
prior written consent of all Lenders.

SECTION 7.3. Amendments, etc. No amendment to or waiver of any provision of this
Security Agreement, nor consent to any departure by any Grantor from its
obligations under this Security Agreement, shall in any event be effective
unless the same shall be in writing and

 

28



--------------------------------------------------------------------------------

signed by the Administrative Agent (on behalf of the Lenders or the Required
Lenders, as the case may be, pursuant to Section 10.01 of the Credit Agreement)
and the Grantors and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

SECTION 7.4. Notices. All notices and other communications provided for
hereunder shall be in writing or by facsimile and addressed, delivered or
transmitted to the appropriate party at the address or facsimile number of such
party (in the case of any Grantor, in care of the Company) specified in the
Credit Agreement or at such other address or facsimile number as may be
designated by such party in a notice to the other party. Any notice or other
communication, if mailed and properly addressed with postage prepaid or if
properly addressed and sent by pre-paid courier service, shall be deemed given
when received; any such notice or other communication, if transmitted by
facsimile, shall be deemed given when transmitted and electronically confirmed.

SECTION 7.5. Release of Liens. Upon (a) the Disposition of Collateral in
accordance with the Credit Agreement or (b) the occurrence of the Termination
Date, the security interests granted herein shall automatically terminate with
respect to (i) such Collateral (in the case of clause (a)) or (ii) all
Collateral (in the case of clause (b)), without delivery of any instrument or
performance of any act by any party. Upon the occurrence of the Termination
Date, this Agreement and all obligations of each Grantor hereunder shall
automatically terminate without delivery of any instrument or performance of any
act by any party. Upon the consummation of any transaction or termination
permitted by the Credit Agreement, the Administrative Agent will, at the
Grantors’ sole expense, deliver to the Grantors, without any representations,
warranties or recourse of any kind whatsoever, all Collateral held by the
Administrative Agent hereunder, and execute and deliver to the Grantors such
documents as the Grantors shall reasonably request to evidence such termination.

SECTION 7.6. Additional Grantors. Upon the execution and delivery by any other
Person of a supplement in the form of Annex I hereto (the “Security Agreement
Supplement”), such Person shall become a “Grantor” hereunder with the same force
and effect as if it were originally a party to this Security Agreement and named
as a “Grantor” hereunder. The execution and delivery of such supplement shall
not require the consent of any other Grantor hereunder, and the rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Security
Agreement.

SECTION 7.7. No Waiver; Remedies. In addition to, and not in limitation of
Section 2.4, no failure on the part of any Secured Party to exercise, and no
delay in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided and under each other
Loan Document are cumulative and not exclusive of any remedies provided by Law

SECTION 7.8. Headings. The various headings of this Security Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Security Agreement or any provisions thereof.

 

29



--------------------------------------------------------------------------------

SECTION 7.9. Severability. If any provision of this Security Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Security Agreement and the other Loan Documents shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

SECTION 7.10. Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS SECURITY
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS SECURITY
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN CLAUSE (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

30



--------------------------------------------------------------------------------

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT. EACH FOREIGN OBLIGOR HEREBY IRREVOCABLY APPOINTS THE COMPANY, AS ITS
AUTHORIZED AGENT TO RECEIVE ON ITS BEHALF SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDINGS IN ANY SUCH COURT AND CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY
SUCH COURTS BY MAILING A COPY THEREOF, BY REGISTERED MAIL, POSTAGE PREPAID, TO
SUCH AGENT AT SUCH ADDRESS, AND AGREES THAT SUCH SERVICE, TO THE FULLEST EXTENT
PERMITTED BY LAW: (I) SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON IT IN ANY SUCH SUIT, ACTION OR PROCEEDING; AND (II) SHALL BE TAKEN
AND HELD TO BE VALID PERSONAL SERVICE UPON AND PERSONAL DELIVERY TO IT. IF ANY
AGENT APPOINTED BY ANY PERSON PARTY HERETO REFUSES TO ACCEPT SERVICE, SUCH
PERSON HEREBY AGREES THAT SERVICE UPON IT BY MAIL SHALL UPON RECEIPT CONSTITUTE
SUFFICIENT NOTICE. NOTHING HEREIN CONTAINED SHALL AFFECT THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF ANY
OTHER PERSON PARTY HERETO TO BRING PROCEEDINGS AGAINST SUCH PARTY IN THE COURTS
OF ANY OTHER JURISDICTION.

SECTION 7.11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 7.12. Counterparts. This Security Agreement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Security Agreement by facsimile or via other electronic means shall be effective
as delivery of a manually executed counterpart of this Security Agreement.

SECTION 7.13. Security Agreements. Without limiting any of the rights, remedies,
privileges or benefits provided hereunder to the Administrative Agent for its
benefit and the ratable benefit of the other Secured Parties, each Grantor and
the Administrative Agent hereby agree that the terms and provisions of this
Security Agreement in respect of any Collateral

 

31



--------------------------------------------------------------------------------

subject to the pledge or other Lien of any other Security Agreement (as defined
in the Credit Agreement) are, and shall be deemed to be, supplemental and in
addition to the rights, remedies, privileges and benefits provided to the
Administrative Agent and the other Secured Parties under such other Security
Agreement (as defined in the Credit Agreement) and under applicable Law to the
extent consistent with applicable Law; provided that, in the event that the
terms of this Security Agreement conflict or are inconsistent with the
applicable other Security Agreement (as defined in the Credit Agreement) or
applicable Law governing such other Security Agreement (as defined in the Credit
Agreement), (a) to the extent that the provisions of such other Security
Agreement (as defined in the Credit Agreement) or applicable foreign Law are,
under applicable foreign Law, necessary for the creation, perfection or priority
of the security interests in the Collateral subject to such foreign pledge
agreement, the terms of such other Security Agreement (as defined in the Credit
Agreement) or such applicable Law shall be controlling and (b) otherwise, the
terms hereof shall be controlling.

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Pledge and
Security Agreement to be duly executed and delivered by its Responsible Officer
as of the date first written above.

 

AMERIGON INCORPORATED By:      

Name:

Title:

 

AMERIGON EUROPE GMBH By:      

Name:

Title:

 

BSST LLC By:      

Name:

Title:

 

ZT PLUS, LLC By:      

Name:

Title:

 

Pledge and Security Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:      

Name:

Title:

 

Pledge and Security Agreement



--------------------------------------------------------------------------------

*SCHEDULE I

to Security Agreement

*SCHEDULE II

to Security Agreement

*SCHEDULE III

to Security Agreement

*SCHEDULE IV

to Security Agreement

*SCHEDULE V

to Security Agreement

*SCHEDULE VI

to Security Agreement

*The Registrant hereby agrees to furnish supplementally a copy of any omitted
schedule to the Commission upon request.



--------------------------------------------------------------------------------

EXHIBIT A

to Security Agreement

PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT, dated as of March [    ], 2011 (this
“Agreement”), is made by [NAME OF GRANTOR], a ________ _______ (the “Grantor”),
in favor of BANK OF AMERICA, N.A., as the administrative agent (together with
its successor(s) thereto in such capacity, the “Administrative Agent”) for each
of the Secured Parties.

W I T N E S S E T H :

WHEREAS, pursuant to a Credit Agreement, dated as of March 30, 2011 (as amended,
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Amerigon Incorporated, a Michigan corporation and
Amerigon Europe GmbH, a German limited liability company, the various financial
institutions and other Persons from time to time party thereto, as lenders and
the Administrative Agent, the Lenders have extended Commitments to make Loans to
and maintain Loans with the Company and Amerigon Germany;

WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered a Pledge and Security Agreement, dated as of March 30, 2011 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Security Agreement”);

WHEREAS, pursuant to the Credit Agreement and pursuant to Section 4.5(e) of the
Security Agreement, the Grantor is required to execute and deliver this
Agreement and to grant to the Administrative Agent a continuing security
interest in all of the Patent Collateral (as defined below) to secure all
Obligations; and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of each
Secured Party, as follows:

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided in the Security Agreement.

SECTION 2. Grant of Security Interest. The Grantor hereby grants to the
Administrative Agent, for its benefit and the ratable benefit of each other
Secured Party, a continuing security interest in all of the Grantor’s right,
title and interest throughout the world, whether now or hereafter existing or
acquired by the Grantor, in and to the following (Patent Collateral”):

(a) inventions and discoveries, whether patentable or not, all letters patent
and applications for letters patent throughout the world, including all patent
applications in

 

A-1



--------------------------------------------------------------------------------

preparation for filing, including all reissues, divisionals, continuations,
continuations-in-part, extensions, renewals and reexaminations of any of the
foregoing (“Patents”), including each Patent and Patent application referred to
in Item A of Schedule I;

(b) all Patent licenses, and other agreements for the grant by or to such
Grantor of any right to use any items of the type referred to in clause
(a) above (each a “Patent License”), including each Patent License referred to
in Item B of Schedule I, to the extent permitted by any such Patent License;

(c) the right to sue third parties for past, present and future infringements of
any Patent or Patent application, and for breach or enforcement of any Patent
License; and

(d) all proceeds of, and rights associated with, the foregoing (including
Proceeds, licenses, royalties, income, payments, claims, damages and proceeds of
infringement suits).

Notwithstanding the foregoing, Patent Collateral shall not include those items
set forth in clauses (i) through (iii) of Section 2.1 of the Security Agreement.

SECTION 3. Security Agreement. This Agreement has been executed and delivered by
the Grantor for the purpose of registering the security interest of the
Administrative Agent in the Patent Collateral with the United States Patent and
Trademark Office and corresponding offices in other countries of the world. The
security interest granted hereby has been granted as a supplement to, and not in
limitation of, the security interest granted to the Administrative Agent for its
benefit and the ratable benefit of each other Secured Party under the Security
Agreement. The Security Agreement (and all rights and remedies of the
Administrative Agent and each Secured Party thereunder) shall remain in full
force and effect in accordance with its terms.

SECTION 4. Waiver, etc. The Grantor hereby waives promptness, diligence, notice
of acceptance and any other notice with respect to any of the Obligations, this
Agreement and the Security Agreement and any requirement that any Secured Party
protect, secure, perfect or insure any Lien, or any property subject thereto, or
exhaust any right or take any action against any Grantor or any other Person
(including any other Grantor) or entity or any Collateral securing the
Obligations, as the case may be. As provided below, this Agreement shall be
governed by, and construed in accordance with, the Laws of the State of New
York.

SECTION 5. Release of Liens; Termination of Agreement. Upon (a) the Disposition
of Patent Collateral in accordance with the Credit Agreement or (b) the
occurrence of the Termination Date, the security interests granted herein shall
automatically terminate with respect to (i) such Patent Collateral (in the case
of clause (a)) or (ii) all Patent Collateral (in the case of clause (b)),
without delivery of any instrument or performance of any act by any party. Upon
the occurrence of the Termination Date, this Agreement and all obligations of
each Grantor hereunder shall automatically terminate without delivery of any
instrument or performance of any act by any party. A Grantor shall automatically
be released from its obligations hereunder upon the consummation of any
transaction permitted by the Credit Agreement as a result of which such Grantor
ceases to be a Subsidiary of the Company and any of its Subsidiaries. Upon

 

A-2



--------------------------------------------------------------------------------

any such Disposition, other permitted transaction or termination, the
Administrative Agent will, at the Grantors’ sole expense, deliver to the
Grantors, without any representations, warranties or recourse of any kind
whatsoever, all Patent Collateral held by the Administrative Agent hereunder,
and execute and deliver to the Grantors such documents as the Grantors shall
reasonably request to evidence such termination.

SECTION 6. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Administrative Agent with respect to
the security interest in the Patent Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein.

SECTION 7. Loan Document. This Agreement is a Loan Document executed pursuant to
the Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof, including Article X thereof.

SECTION 8. Governing Law, Entire Agreement, etc. THIS SECURITY AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

SECTION 9. Counterparts. This Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or via
other electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

*    *    *    *    *

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its Responsible Officer as of the date first
written above.

 

[NAME OF GRANTOR] By:      

Name:

Title:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:      

Name:

Title:

 

A-4



--------------------------------------------------------------------------------

SCHEDULE I

to Patent Security Agreement

 

Item A. Patents

 

Country

   Patent No.    Issued Patents
Issue Date    Inventor(s)    Title

Pending Patent Applications

 

Country

   Serial No.    Filing Date    Inventor(s)    Title

Patent Applications In Preparation

 

Country

   Docket No.    Expected
Filing Date    Inventor(s)    Title

 

Item B. Patent Licenses

 

Country or Territory

   Patent    Licensor    Licensee    Effective
Date    Expiration
Date



--------------------------------------------------------------------------------

EXHIBIT B

to Security Agreement

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT, dated as of March [__], 2011 (this
“Agreement”), is made by [NAME OF GRANTOR], a ________ _______ (the “Grantor”),
in favor of BANK OF AMERICA, N.A., as the administrative agent (together with
its successor(s) thereto in such capacity, the “Administrative Agent”) for each
of the Secured Parties.

W I T N E S S E T H :

WHEREAS, pursuant to a Credit Agreement, dated as of March 30, 2011 (as amended,
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Amerigon Incorporated, a Michigan corporation and
Amerigon Europe GmbH, a German limited liability company, the various financial
institutions and other Persons from time to time party thereto, as lenders and
the Administrative Agent, the Lenders have extended Commitments to make Loans to
and maintain Loans with the Company and Amerigon Germany;

WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered a Pledge and Security Agreement, dated as of March 30, 2011 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Security Agreement”);

WHEREAS, pursuant to the Credit Agreement and pursuant to Section 4.5(e) of the
Security Agreement, the Grantor is required to execute and deliver this
Agreement and to grant to the Administrative Agent a continuing security
interest in all of the Trademark Collateral (as defined below) to secure all
Obligations; and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of each
Secured Party, as follows:

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided in the Security Agreement.

SECTION 2. Grant of Security Interest. The Grantor hereby grants to the
Administrative Agent, for its benefit and the ratable benefit of each other
Secured Party, a continuing security interest in all of the Grantor’s right,
title and interest throughout the world, whether now or hereafter existing or
acquired by the Grantor, in and to the following (the “Trademark Collateral”):

 

B-1



--------------------------------------------------------------------------------

(a) (i) all trademarks, trade names, corporate names, company names, business
names, fictitious business names, trade styles, service marks, certification
marks, collective marks, logos and other source or business identifiers, and all
goodwill of the business associated therewith, now existing or hereafter adopted
or acquired, whether currently in use or not, all registrations and recordings
thereof and all applications in connection therewith, whether pending or in
preparation for filing, including registrations, recordings and applications in
the United States Patent and Trademark Office and corresponding offices in other
countries of the world or otherwise, and all common-Law rights relating to the
foregoing, and (ii) the right to obtain all reissues, extensions or renewals of
the foregoing (collectively referred to as “Trademarks”), including those
Trademarks referred to in Item A of Schedule I;

(b) all Trademark licenses and other agreements for the grant by or to such
Grantor of any right to use any Trademark (each a “Trademark License”),
including each Trademark License referred to in Item B of Schedule I, to the
extent permitted by such Trademark License;

(c) all of the goodwill of the business connected with the use of, and
symbolized by the Trademarks described in clause (a) and, to the extent
applicable, clause (b);

(d) the right to sue third parties for past, present and future infringements or
dilution of the Trademarks described in clause (a) and, to the extent
applicable, clause (b) or for any injury to the goodwill associated with the use
of any such Trademark or for breach or enforcement of any Trademark License; and

(e) all proceeds of, and rights associated with, the foregoing (including
Proceeds, licenses, royalties, income, payments, claims, damages and proceeds of
infringement suits).

Notwithstanding the foregoing, Trademark Collateral shall not include those
items set forth in clauses (i) through (iii) of Section 2.1 of the Security
Agreement.

SECTION 3. Security Agreement. This Agreement has been executed and delivered by
the Grantor for the purpose of registering the security interest of the
Administrative Agent in the Trademark Collateral with the United States Patent
and Trademark Office and corresponding offices in other countries of the world.
The security interest granted hereby has been granted as a supplement to, and
not in limitation of, the security interest granted to the Administrative Agent
for its benefit and the ratable benefit of each other Secured Party under the
Security Agreement. The Security Agreement (and all rights and remedies of the
Administrative Agent and each Secured Party thereunder) shall remain in full
force and effect in accordance with its terms.

SECTION 4. Waiver, etc. The Grantor hereby waives promptness, diligence, notice
of acceptance and any other notice with respect to any of the Obligations, this
Agreement and the Security Agreement and any requirement that any Secured Party
protect, secure, perfect or insure any Lien, or any property subject thereto, or
exhaust any right or take any action against any Grantor or any other Person
(including any other Grantor) or entity or any Collateral securing the

 

B-2



--------------------------------------------------------------------------------

Obligations, as the case may be. As provided below, this Agreement shall be
governed by, and construed in accordance with, the Laws of the State of New
York.

SECTION 5. Release of Liens; Termination of Agreement. Upon (a) the Disposition
of Trademark Collateral in accordance with the Credit Agreement or (b) the
occurrence of the Termination Date, the security interests granted herein shall
automatically terminate with respect to (i) such Trademark Collateral (in the
case of clause (a)) or (ii) all Trademark Collateral (in the case of clause
(b)), without delivery of any instrument or performance of any act by any party.
Upon the occurrence of the Termination Date, this Agreement and all obligations
of each Grantor hereunder shall automatically terminate without delivery of any
instrument or performance of any act by any party. A Grantor shall automatically
be released from its obligations hereunder upon the consummation of any
transaction permitted by the Credit Agreement as a result of which such Grantor
ceases to be a Subsidiary of the Company and any of its Subsidiaries. Upon any
such Disposition, other permitted transaction or termination, the Administrative
Agent will, at the Grantors’ sole expense, deliver to the Grantors, without any
representations, warranties or recourse of any kind whatsoever, all Trademark
Collateral held by the Administrative Agent hereunder, and execute and deliver
to the Grantors such documents as the Grantors shall reasonably request to
evidence such termination.

SECTION 6. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Administrative Agent with respect to
the security interest in the Trademark Collateral granted hereby are more fully
set forth in the Security Agreement, the terms and provisions of which
(including the remedies provided for therein) are incorporated by reference
herein as if fully set forth herein.

SECTION 7. Loan Document. This Agreement is a Loan Document executed pursuant to
the Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof, including Article X thereof.

SECTION 8. Governing Law, Entire Agreement, etc. THIS SECURITY AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

SECTION 9. Counterparts. This Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or via
other electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

*    *    *    *    *

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by Responsible Officer as of the date first written
above.

 

[NAME OF GRANTOR] By:      

Name:

Title:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:      

Name:

Title:

 

B-4



--------------------------------------------------------------------------------

SCHEDULE I

to Trademark Security Agreement

 

Item A. Trademarks

Registered Trademarks

 

Country

   Trademark    Registration No.    Registration Date

Pending Trademark Applications

 

Country

   Trademark    Serial No.    Filing Date

Trademark Applications In Preparation

 

Country

   Trademark    Docket No.    Expected
Filing Date    Products/
Services

 

Item B. Trademark Licenses

 

Country or Territory

   Trademark    Licensor    Licensee    Effective
Date    Expiration
Date



--------------------------------------------------------------------------------

EXHIBIT C

to Security Agreement

COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT, dated as of March [__], 2011 (this
“Agreement”), is made by [NAME OF GRANTOR], a ________ _______ (the “Grantor”),
in favor of BANK OF AMERICA, N.A., as the administrative agent (together with
its successor(s) thereto in such capacity, the “Administrative Agent”) for each
of the Secured Parties.

W I T N E S S E T H :

WHEREAS, pursuant to a Credit Agreement, dated as of March 30, 2011 (as amended,
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Amerigon Incorporated, a Michigan corporation and
Amerigon Europe GmbH, a German limited liability company, the various financial
institutions and other Persons from time to time party thereto, as lenders and
the Administrative Agent, the Lenders have extended Commitments to make Loans to
and maintain Loans with the Company and Amerigon Germany;

WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered a Pledge and Security Agreement, dated as of March 30, 2011 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Security Agreement”);

WHEREAS, pursuant to the Credit Agreement and pursuant to Section 4.5(e) of the
Security Agreement, the Grantor is required to execute and deliver this
Agreement and to grant to the Administrative Agent a continuing security
interest in all of the Copyright Collateral (as defined below) to secure all
Obligations; and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of each
Secured Party, as follows:

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided in the Security Agreement.

SECTION 2. Grant of Security Interest. The Grantor hereby grants to the
Administrative Agent, for its benefit and the ratable benefit of each other
Secured Party, a continuing security interest in all of the Grantor’s right,
title and interest throughout the world, whether now or hereafter existing or
acquired by the Grantor, in and to the following (the “Copyright Collateral”):

 

C-1



--------------------------------------------------------------------------------

(a) all copyrights, registered or unregistered and whether published or
unpublished, now or hereafter in force including copyrights registered in the
United States Copyright Office and corresponding offices in other countries of
the world, and registrations and recordings thereof and all applications for
registration thereof, whether pending or in preparation and all extensions and
renewals of the foregoing (“Copyrights”), including the Copyrights which are the
subject of a registration or application referred to in Item A of Schedule I;

(b) all express or implied Copyright licenses and other agreements for the grant
by or to such Grantor of any right to use any items of the type referred to in
clause (a) above (each a “Copyright License”), including each Copyright License
referred to in Item B of Schedule I, to the extent permitted by such Copyright
License;

(c) the right to sue for past, present and future infringements of any of the
Copyrights owned by such Grantor, and for breach or enforcement of any Copyright
License and all extensions and renewals of any thereof; and

(d) all proceeds of, and rights associated with, the foregoing (including
Proceeds, licenses, royalties, income, payments, claims, damages and proceeds of
infringement suits).

Notwithstanding the foregoing, Copyright Collateral shall not include those
items set forth in clauses (i) through (iii) of Section 2.1 of the Security
Agreement.

SECTION 3. Security Agreement. This Agreement has been executed and delivered by
the Grantor for the purpose of registering the security interest of the
Administrative Agent in the Copyright Collateral with the United States
Copyright Office and corresponding offices in other countries of the world. The
security interest granted hereby has been granted as a supplement to, and not in
limitation of, the security interest granted to the Administrative Agent for its
benefit and the ratable benefit of each other Secured Party under the Security
Agreement. The Security Agreement (and all rights and remedies of the
Administrative Agent and each Secured Party thereunder) shall remain in full
force and effect in accordance with its terms.

SECTION 4. Waiver, etc. The Grantor hereby waives promptness, diligence, notice
of acceptance and any other notice with respect to any of the Obligations, this
Agreement and the Security Agreement and any requirement that any Secured Party
protect, secure, perfect or insure any Lien, or any property subject thereto, or
exhaust any right or take any action against any Grantor or any other Person
(including any other Grantor) or entity or any Collateral securing the
Obligations, as the case may be. As provided below, this Agreement shall be
governed by, and construed in accordance with, the Laws of the State of New York

SECTION 5. Release of Liens; Termination of Agreement. Upon (a) the Disposition
of Copyright Collateral in accordance with the Credit Agreement or (b) the
occurrence of the Termination Date, the security interests granted herein shall
automatically terminate with respect to (i) such Copyright Collateral (in the
case of clause (a)) or (ii) all Copyright Collateral (in the case of clause
(b)), without delivery of any instrument or performance of any act by any party.
Upon the occurrence of the Termination Date, this Agreement and all obligations
of each Grantor hereunder shall automatically terminate without delivery of any
instrument or

 

C-2



--------------------------------------------------------------------------------

performance of any act by any party. A Grantor shall automatically be released
from its obligations hereunder upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Grantor ceases to be
a Subsidiary of the Company and any of its Subsidiaries. Upon any such
Disposition, other permitted transaction or termination, the Administrative
Agent will, at the Grantors’ sole expense, deliver to the Grantors, without any
representations, warranties or recourse of any kind whatsoever, all Copyright
Collateral held by the Administrative Agent hereunder, and execute and deliver
to the Grantors such documents as the Grantors shall reasonably request to
evidence such termination.

SECTION 6. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Administrative Agent with respect to
the security interest in the Copyright Collateral granted hereby are more fully
set forth in the Security Agreement, the terms and provisions of which
(including the remedies provided for therein) are incorporated by reference
herein as if fully set forth herein.

SECTION 7. Loan Document. This Agreement is a Loan Document executed pursuant to
the Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof, including Article X thereof.

SECTION 8. Governing Law, Entire Agreement, etc. THIS SECURITY AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

SECTION 9. Counterparts. This Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or via
other electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

*    *    *    *    *

 

C-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its Responsible Officer as of the date first
written above.

 

[NAME OF GRANTOR] By:      

Name:

Title:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:      

Name:

Title:

 

C-4



--------------------------------------------------------------------------------

SCHEDULE I

to Copyright Security Agreement

 

Item A. Copyrights/Mask Works

Registered Copyrights/Mask Works

 

Country

   Registration No    Registration
Date    Author(s)    Title

Copyright/Mask Work Pending Registration Applications

 

Country

   Serial No.    Filing Date    Author(s)    Title

Copyright/Mask Work Registration Applications In Preparation

 

Country

   Docket No.    Expected
Filing Date    Author(s)    Title

 

Item B. Copyright/Mask Work Licenses(including an indication of exclusive
Licenses for U.S. registered Copyrights)

 

Country or Territory

   Copyright    Licensor    Licensee    Effective
Date    Expiration
Date



--------------------------------------------------------------------------------

ANNEX I

to Security Agreement

SUPPLEMENT TO

PLEDGE AND SECURITY AGREEMENT

This SUPPLEMENT, dated as of ____________ ___, _____ (this “Supplement”), is to
the Pledge and Security Agreement, dated as of March 30, 2011 (as amended,
restated, extended, supplemented or otherwise modified from time to time, the
“Security Agreement”), among the Grantors (such term, and other terms used in
this Supplement, to have the meanings set forth in Article I of the Security
Agreement) from time to time party thereto, in favor of BANK OF AMERICA, N.A.,
as the administrative agent (together with its successor(s) thereto in such
capacity, the “Administrative Agent”) for each of the Secured Parties.

W I T N E S S E T H :

WHEREAS, pursuant to a Credit Agreement, dated as of March 30, 2011 (as amended,
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Amerigon Incorporated, a Michigan corporation and
Amerigon Europe GmbH, a German limited liability company, the various financial
institutions and other Persons from time to time party thereto, as lenders and
the Administrative Agent, the Lenders have extended Commitments to make Loans to
and maintain Loans with the Company and Amerigon Germany;

WHEREAS, pursuant to the provisions of Section 7.6 of the Security Agreement,
each of the undersigned is becoming a Grantor under the Security Agreement; and

WHEREAS, each of the undersigned desires to become a “Grantor” under the
Security Agreement in order to induce the Lenders to continue to make Loans
under the Credit Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each of the undersigned agrees, for the benefit
of each Secured Party, as follows.

SECTION 1. Party to Security Agreement, etc. In accordance with the terms of the
Security Agreement, by its signature below each of the undersigned hereby
irrevocably agrees to become a Grantor under the Security Agreement with the
same force and effect as if it were an original signatory thereto and each of
the undersigned hereby (a) creates and grants to the Administrative Agent, its
successors and assigns, a security interest in all of the undersigned’s right,
title and interest in and to the Collateral), (b) agrees to be bound by and
comply with all of the terms and provisions of the Security Agreement applicable
to it as a Grantor and (c) represents and warrants that the representations and
warranties made by it as a Grantor thereunder are true and correct as of the
date hereof, unless stated to relate solely to an earlier date, in which case
such representations and warranties shall be true and correct as of such



--------------------------------------------------------------------------------

earlier date. In furtherance of the foregoing, each reference to a “Grantor”
and/or “Grantors” in the Security Agreement shall be deemed to include each of
the undersigned.

SECTION 2. Representations. Each of the undersigned Grantor hereby represents
and warrants that this Supplement has been duly authorized, executed and
delivered by it and that this Supplement and the Security Agreement constitute
the legal, valid and binding obligation of each of the undersigned, enforceable
against it in accordance with its terms.

SECTION 3. Full Force of Security Agreement. Except as expressly supplemented
hereby, the Security Agreement shall remain in full force and effect in
accordance with its terms.

SECTION 4. Incorporation. The provisions of Sections 7.7 thru 7.12, inclusive,
of the Security Agreement are incorporated into this Supplement as if fully set
forth herein, mutatis mutandi; provided that (a) references to any Grantor shall
be deemed to be references to the undersigned and (b) references to the Security
Agreement shall be deemed to be references to this Supplement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Supplement to be
duly executed and delivered by its Responsible Officer as of the date first
written above.

 

[NAME OF ADDITIONAL SUBSIDIARY] By:      

Name:

Title:

 

[NAME OF ADDITIONAL SUBSIDIARY] By:      

Name:

Title:

 

ACCEPTED AND AGREED FOR ITSELF AND ON BEHALF OF THE SECURED PARTIES:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:      

Name:

Title: